            Case 5:20-cv-00399-JFL Document 20 Filed 04/23/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JERMAINE CARSON,                    :
               Plaintiff,           :
                                    :
            v.                      :                  No. 5:20-cv-00399
                                    :
TIMOTHY TUCKER, and WESTERN         :
EXPRESS, INC.,                      :
                  Defendants.       :
____________________________________

                                           ORDER

       AND NOW, this 23rd day of April, 2020, upon consideration of Defendants’ motion for a

more definitive statement, partial motion to dismiss, and motion to strike, ECF No. 13, IT IS

HEREBY ORDERED THAT:


       1.      Defendants’ motion, ECF No. 13, is GRANTED in part and DENIED in part

               as follows:

               a. Defendants’ motion for a more definitive statement is GRANTED as to

                  subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 24; subparagraphs aa,

                  bb, cc, dd, pp, and qq of paragraph 32; and subparagraphs t and x of paragraph

                  33. The motion is DENIED as to the remaining subparagraphs Defendants

                  sought for Plaintiff to define more clearly.

               b. Defendants’ partial motion to dismiss is GRANTED. Counts Two and Four

                  are DISMISSED without prejudice.

               c. Defendants’ motion to strike is GRANTED.

       2.      Plaintiff shall have until May 26, 2020, to amend his complaint in accordance

               with this Order and Opinion.
                                                 1
                                              042320
     Case 5:20-cv-00399-JFL Document 20 Filed 04/23/20 Page 2 of 2




3.      If Plaintiff fails to file an amended complaint, the case will proceed on Counts

        One and Three, only, of the Complaint, and subparagraphs aa, bb, cc, dd, pp, and

        qq of paragraph 24; subparagraphs aa, bb, cc, dd, pp, and qq of paragraph 32; and

        subparagraphs t and x of paragraph 33 will be stricken from the Complaint.




                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr._______
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                         2
                                      042320
